PER CURIAM:
Joseph P. Feagan, Lillie B. White, and Nellie M. Richards appeal the district court’s order dismissing them action under the Americans with Disabilities Act, 42 U.S.C. §§ 12101-12213 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Feagan v. Jaunt, Inc., No. 3:05-cv-00066, 2006 WL 2796778 (W.D.Va. Sept. 27, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.